ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 March 2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dale Jensen on 01 June 2022.
The application has been amended as follows: 
IN THE CLAIMS:
9. (Currently Amended) A system comprising: a continuous track work vehicle, the continuous track work vehicle comprising a track, the track positioned over an idler roller, wheel, or sprocket comprised by the continuous track work vehicle: a biasing apparatus that engages with the track, the biasing apparatus comprising: a first arcuate biasing member comprising a first co-terminus flange, the first co-terminus flange comprising: a first terminal lip; a first annular groove formed inboard of the first terminal lip; and a first raised rib inboard of the first annular groove; and a second arcuate member; a decoupling component, the decoupling component comprising: an L-shaped bar; and a first interconnector element, a proximal end of the L-shaped bar securely fixed to the first interconnector element, the first interconnector element constructed to temporarily link the decoupling component with a first chain, link, sling, rigging , a first boom, or other connector, thereby coupling the decoupling component with the lift gear, force-applying, and/or force-transferring elements to bias the track when the track is coupled to the decoupling component; wherein: a surface of the L-shaped bar that faces a base end of the first interconnector element is a track interfacing surface configured to exert a bias or force against an inside surface of the track when coupled thereto and when coupled to the continuous track work vehicle, the decoupling component is constructed to lift and disengage the track from an uppermost tooth of at least one sprocket of the continuous track work vehicle; and the first co-terminus flange engages and supports a portion of the track and is constructed to carry and fir the track laterally onto position over the idler roller, wheel, or sprocket.
*END OF AMENDMENTS*

Claim Objections
Claim 12 is no longer objected to.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first and second interconnector element in claim 9, 10, and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
As to first interconnector element:
(A) the limitation uses the generic term “element”
(B) it has the function of temporarily linking the decoupling component with a first chain, link, sling, rigging, a first boom, or other connector
(C) the limitation “first interconnector” does not provide the requisite structure to perform the claimed action
Therefore, the limitation will be interpreted under 35 U.S.C. 112(f) as a hook in accordance with ¶0062 of PGPUB US 20210403108 A1.

As to second interconnector element (in claim 10):
(A) the limitation uses the generic term “element”
(B) it has the function of connecting to the first arcuate biasing member and a boom, beam, or pole
(C) the limitation “second interconnector” does not provide the requisite structure to perform the claimed action
Therefore, the limitation will be interpreted under 35 U.S.C. 112(f) as a hook in accordance with ¶0062 of PGPUB US 20210403108 A1.

As to second interconnector element (in claim 11):
(A) the limitation uses the generic term “element”
(B) it has the function of temporarily linking the arcuate positioning component with a second chain, link, sling, rigging, a second boom, or other connector
(C) the limitation “second interconnector” does not provide the requisite structure to perform the claimed action
Therefore, the limitation will be interpreted under 35 U.S.C. 112(f) as a hook in accordance with ¶0062 of PGPUB US 20210403108 A1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 are no longer rejected under 35 U.S.C. 112(b).
Claim 13 is cancelled.
Claim 14 has been amended to clarify which interconnector element is being referred to.

Allowable Subject Matter
Claims 9-12 and 14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Examiner's best found prior art does not teach or obviate the limitations of independent claim 9.
Claim 9 requires an additional decoupling component as part of the system of along with the biasing apparatus.  Although some references taught L shaped bars with interconnecting elements (See GINGERICH (US 7310864), MARTZ (US 7174614), EASTMAN (US 3661539), and RAMAIYAN (US 20150375816 A1)), yet none of the prior art of record taught that these devices were intended to lift and disengage the track from an uppermost tooth of at least one sprocket of the continuous track work vehicle.  RAMAIYAN in particular appears capable of performing the claimed function (See Figures 1-3), yet RAMSEY (US 20120042491 A1) and KRIPPELZ (US 6662421) (which teach biasing apparatuses) do not disclose the use of such a device in concert with their devices.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        1 June 2022